Title: From Alexander Hamilton to Ebenezer Stevens, 11 August 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York Aug 11. 1799
          
          I request you immediately to purchase for public account three horses which are destined for the use of some officers intended to be sent to Niagara. It is wished that it may be done without delay. It is not necessary to procure fine horses but good serviceable ones adequate to the journey & which may be afterwards sold without material loss
          With great considn I am Sir Your Obed Sr
          
            A Hamilton
          
           Eben Stevens Esq
        